Exhibit 10.3

EXECUTION VERSION

I. AMENDMENT NO. 2, dated as of July 25, 2013 (“Amendment No. 2”), to (i) the
Credit Agreement, dated as of May 2, 2012 (as amended by Amendment No. 1 dated
as of January 31, 2013, the “Credit Agreement”), among STOCKBRIDGE/SBE HOLDINGS,
LLC (the “Borrower”), STOCKBRIDGE/SBE INVESTMENT COMPANY, LLC, a Delaware
limited liability company (“Holdings”), those certain Restricted Subsidiaries of
the Borrower from time to time party thereto (together with Holdings,
collectively, the “Guarantors”), the Lenders party thereto, J.P. MORGAN
SECURITIES LLC, as Lead Arranger, Syndication Agent and Sole Bookrunning
Manager, KEYCORP REAL ESTATE CAPITAL MARKETS, INC., as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), KEYCORP REAL ESTATE
CAPITAL MARKETS, INC., as collateral agent for the Lenders (in such capacity,
the “Collateral Agent”) and UNION GAMING ADVISORS, as Documentation Agent,
(ii) the Escrow and Security Agreement, dated as of May 2, 2012 (as amended by
Amendment No. 1 dated as of January 31, 2013, the “Escrow and Security
Agreement”), among the Borrower, the Administrative Agent and KEYBANK NATIONAL
ASSOCIATION, as Escrow Agent (the “Escrow Agent”), and (iii) the Master
Disbursement Agreement, dated as of May 2, 2012 (as amended by (A) Amendment
No. 1 dated as of January 31, 2013, (B) that certain Letter Agreement dated
February 14, 2013 among the Borrower, the Administrative Agent, KEYCORP REAL
ESTATE CAPITAL MARKETS, INC., as disbursement agent (the “Disbursement Agent”),
and Nevada Construction Services, (C) that certain Joinder Agreement to the
Master Disbursement Agreement dated May 1, 2013 among SLS Lender, LLC (the
“Qualified Additional Financing Lender”, the Disbursement Agent, the
Administrative Agent and the Borrower, and (D) that certain Letter Agreement
dated May 1, 2013 among the Qualified Additional Financing Lender, the Borrower,
the Administrative Agent, and the Disbursement Agent, the “Disbursement
Agreement”), among the Borrower, the Administrative Agent, the Collateral Agent
and the Disbursement Agent, and II. AMENDMENT NO. 1, dated as of July 25, 2013
(the “Completion Guarantee Amendment”; together with Amendment No. 2, this
“Amendment”), to (A) that certain Completion Guarantee, dated as of May 2, 2012
(the “Stockbridge Completion Guarantee”), among STOCKBRIDGE REAL ESTATE FUND
III-A, LP, a Delaware limited partnership (“Fund III-A”) and STOCKBRIDGE REAL
ESTATE FUND III-C, LP, a Delaware limited partnership (“Fund III-C”; together
with Fund III-A, “Stockbridge”), the Administrative Agent and the Collateral
Agent, and (B) that certain Completion Guarantee, dated as of May 2, 2012 (the
“SBE Completion Guarantee”; together with the Stockbridge Completion Guarantee,
the “Completion Guarantees”), among SBE ENTERTAINMENT GROUP, LLC, a Nevada
limited liability company (“SBE”) (as converted effective December 24, 2012 from
SBE Entertainment Group, LLC, a California limited liability company pursuant to
Plan of Conversion), and the Administrative Agent and the Collateral Agent.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

WHEREAS, the Loan Parties desire to amend the Credit Agreement, the Escrow and
Security Agreement and the Disbursement Agreement on the terms set forth herein;

WHEREAS, Stockbridge and SBE desire to amend the Completion Guarantees on the
terms set forth herein;



--------------------------------------------------------------------------------

WHEREAS, Section 10.02(b) of the Credit Agreement provides that the Borrower and
the Administrative Agent may amend the Credit Agreement with the consent of the
Required Lenders;

WHEREAS, Section 10.02(b) of the Credit Agreement and Section 3.8 of the Escrow
and Security Agreement provide that the Borrower, the Administrative Agent and
the Escrow Agent may amend the Escrow and Security Agreement with the consent of
the Required Lenders;

WHEREAS, Section 10.02(b) of the Credit Agreement and Section 12.8 of the
Disbursement Agreement provide that the Borrower, the Administrative Agent and
the Disbursement Agent may amend the Disbursement Agreement with the consent of
the Required Lenders;

WHEREAS, Section 12.8 of the Disbursement Agreement provides that the Borrower,
the Administrative Agent and the Disbursement Agent may amend Section 4.2 of the
Disbursement Agreement only with the additional consent of the Qualified
Additional Financing Lender;

WHEREAS, Section 10.02(b) of the Credit Agreement and Section 15 of each
Completion Guarantee provides that the Stockbridge or SBE (as applicable) and
the Administrative Agent and Collateral Agent may amend the relevant Completion
Guarantee with the consent of the Required Lenders;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Credit Agreement Amendment. The Credit Agreement is, effective as of
the Amendment No. 2 Effective Date (as defined below), hereby amended as
follows:

(a) The third WHEREAS clause is amended by deleting therefrom the following
phrase: “to, but excluding, the date that is six months from the Closing Date”.

(b) The following definitions are added to Section 1.01 of the Credit Agreement
in appropriate alphabetical order:

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of July 25,
2013.

“Amendment No. 2 Effective Date” means the date on which each of the conditions
set forth in Section 5 of Amendment No. 2 have been satisfied.

“Escrow Release Prepayment” shall have the meaning given to such term in
Section 2.10(b)(ii).

 

2



--------------------------------------------------------------------------------

“First Disbursement Conditions” shall mean the following:

(i) the Escrow Release Date shall have occurred or will occur substantially
concurrently with the First Disbursement Date;

(ii) Borrower’s receipt on or before the First Disbursement Date of not less
than $115.0 million in net proceeds in the aggregate from one or more Qualified
Additional Financings;

(iii) Control Agreements with respect to (a) the Cash Accounts in the name of
the Borrower at East West Bank identified by the Account Numbers 8010001678 and
8010002627 and (b) any other Cash Accounts of any Loan Party opened after the
Closing Date and required to be subject to a Control Agreement pursuant to the
terms of the Security Agreement, in each case, shall have been duly executed by
the appropriate parties;

(iv) the Collateral Assignments shall have been received by the Administrative
Agent;

(v) the Borrower has no Indebtedness other than the Loans, the Qualified
Additional Financing and any other Indebtedness permitted by Section 6.01;

(vi) each of the representations and warranties made by the Loan Parties in or
pursuant to the Loan Documents shall be true and correct in all material
respects (except where already qualified as to materiality) on and as of such
date as if made on and as of such date, except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects only as of such earlier date (except that all representations and
warranties made as of the Closing Date shall be made as of the First
Disbursement Date);

(vii) no Event of Default shall have occurred and be continuing on such date or
immediately after giving effect to the first disbursement of Tranche B Loan
proceeds from the First Lien Loan Proceeds Account pursuant to the Disbursement
Agreement;

(viii) to the extent any Qualified Additional Financing is secured by a Lien on
the Collateral, such Lien shall be junior in priority to the Lien securing the
Loans for the benefit of the Secured Parties and such Qualified Additional
Financing shall be subject to an Intercreditor Agreement; and

(ix) the Administrative Agent shall have caused the Disbursement Agent to
deposit the Required Interest Reserve (less any amounts already on deposit) into
the Interest Reserve Account as described in Section 2.02(c).

“First Disbursement Date” shall mean the date of the first disbursement of any
amounts on deposit in the First Lien Loan Proceeds Account disbursed pursuant to
the Disbursement Agreement following the satisfaction of the First Disbursement
Conditions (other than a disbursement made solely to make a prepayment permitted
by Section 2.10(b)(ii)).

 

3



--------------------------------------------------------------------------------

“Required Interest Reserve” means the amount necessary to pay accrued and unpaid
interest on the then outstanding Tranche B Loans from the First Disbursement
Date to, but excluding, the six month anniversary of the Scheduled Opening
Date.”

“Scheduled Opening Date” shall have the meaning ascribed to such term in the
Disbursement Agreement.

(c) The definition of “Escrow Release Conditions” in Section 1.01 of the Credit
Agreement is amended by (i) replacing clause (i) with “the Collateral Agent
shall have received the Funds Release Endorsement (as defined in the
Disbursement Agreement)”, (ii) replacing clause (ix) with “[Reserved;]”,
(iii) adding the following parenthetical at the end of clause (x): “(other than
the conditions set forth in clauses (i), (ii), (iii), (xix) and (xx) of the Real
Property Escrow Release Condition, which were satisfied pursuant to Section 6.21
of the Credit Agreement as a condition to commencing construction work on the
Project as contemplated by Amendment No. 1)”.

(d) Clause (ix) of the definition of “Real Property Escrow Release Condition” in
Section 1.01 of the Credit Agreement is amended and restated to read in full as
follows: “[Reserved;]”.

(e) The definition of “Intercreditor Agreement” in Section 1.01 of the Credit
Agreement is amended and restated to read in full as follows:

“Intercreditor Agreement” shall mean, with respect to any Qualified Additional
Financing secured by a lien which is junior in priority to the Lien securing the
Loans, an intercreditor agreement substantially in the form of Exhibit K among
the Collateral Agent and the related Qualified Additional Financing Agent.

(f) The definition of “General Construction Agreement” in Section 1.01 of the
Credit Agreement is amended by replacing the phrase “December 21, 2011” with the
phrase “February 5, 2013”.

(g) Section 2.02(c) of the Credit Agreement is amended to read in full as
follows:

“(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than 12:00
(noon), New York City time. The Administrative Agent shall promptly credit
$285,000,000 to the Escrow Account. Concurrently with such initial funding under
this Agreement on the Closing Date of the full amount of the Tranche B
Commitment, (i) the Borrower will enter into the Escrow and Security Agreement
with the Administrative Agent and the Escrow Agent, (ii) the Lenders will fund
their respective Tranche B Commitments (less the Closing Fee) (the “Net Funded
Amount”) into the Escrow Account, and (iii) the Borrower will deposit

 

4



--------------------------------------------------------------------------------

with the Escrow Agent into the Escrow Interest Reserve Account certain
additional amounts necessary to pay accrued and unpaid interest on the Tranche B
Loans to, but excluding, November 2, 2012 (or (i) if the Borrower has exercised
its first Escrow Extension Option pursuant to Section 2.10(h) hereof, certain
additional amounts necessary to pay accrued and unpaid interest on the Tranche B
Loans from November 2, 2012 to, but excluding, February 4, 2013, (ii) if the
Borrower has exercised its second Escrow Extension Option pursuant to
Section 2.10(h) hereof, certain additional amounts necessary to pay accrued and
unpaid interest on the Tranche B Loans from February 4, 2013 to, but excluding,
May 3, 2013, and (iii) if the Borrower has exercised its third Escrow Extension
Option pursuant to Section 2.10(h) hereof, certain additional amounts necessary
to pay accrued and unpaid interest on the Tranche B Loans from May 3, 2013 to,
but excluding, August 2, 2013). Upon the meeting of the Escrow Release
Conditions, as provided in Section 5.17, (w) any remaining interest reserve
funds in the Escrow Interest Reserve Account shall be transferred to the
Interest Reserve Account, (x) 103% of $50,000,000 of the Escrow Property (as
defined in the Escrow and Security Agreement) will be paid to the Administrative
Agent ($50,000,000 of which to be applied to the prepayment of the Tranche B
Loans as provided in Section 2.10(b)(ii) of the Credit Agreement), (y) the
remaining funds in the Escrow Account will be released to the First Lien Loan
Proceeds Account and (z) any Liens created in connection with the Escrow and
Security Agreement shall be released, in each case, in accordance with the terms
of this Agreement and the Escrow and Security Agreement. On the Escrow Release
Date and on the second day of each month thereafter until the First Disbursement
Date, the Borrower shall deposit in the Interest Reserve Account certain
additional amounts necessary to pay accrued and unpaid interest on the Tranche B
Loans from August 2, 2013 to but excluding September 2, 2013, and with respect
to subsequent months, certain additional amounts necessary to pay accrued and
unpaid interest on the Tranche B Loans from such second day through the second
day of each successive month.”

(h) Section 2.10(b)(ii) of the Credit Agreement is amended to read in full as
follows:

“(ii) Notwithstanding the above Section 2.10(b)(i), (A) on the Escrow Release
Date (assuming the same occurs on or before August 2, 2013), the Borrower shall
prepay, using a portion of the Escrow Property, $50,000,000 of the Tranche B
Loans payable at par plus a premium equal to 3% of the principal amount of such
Tranche B Loans so prepaid (the “Escrow Release Prepayment”), and
(B) thereafter, on or before February 2, 2014, subject to the requirements of
Section 6.01(d), the Borrower may prepay, using funds then on deposit in the
First Lien Loan Proceeds Account or other available funds including Qualified
Additional Financing, an additional amount of up to $100,000,000 in aggregate
principal amount of the Tranche B Loans payable at par plus a premium equal to
15% of the principal amount of the Tranche B Loans so prepaid. For the avoidance
of doubt, (x) prepayments permitted by this Section 2.10(b)(ii) may be made
prior to the First Disbursement Date, and (y) any prepayments from the proceeds
of any Qualified Additional Financing made after February 2, 2014 shall be
subject to the provisions of Section 2.10(b)(i).”

 

5



--------------------------------------------------------------------------------

(i) Section 3.05(d) of the Credit Agreement is amended to replace the phrase
“Escrow Release Date” with the phrase “First Disbursement Date”.

(j) Clause (d) of Section 3.12 of the Credit Agreement is amended to read in
full as follows:

“(d) to fund prepayments of Tranche B Loans permitted by Section 2.10(b)(ii)
and, as of the First Disbursement Date, to fund the Required Interest Reserve
(less any amounts deposited into the Interest Reserve Account from the Escrow
Interest Reserve Account),”

(k) Each sentence appearing in Section 3.19(b) of the Agreement is amended by
adding the phrase “through the termination of the Escrow and Security Agreement
in accordance with its terms” to the end of such sentence.

(l) The Credit Agreement is hereby amended by adding thereto the following
Section 4.02:

“SECTION 4.02 Conditions to First Disbursement of Tranche B Loan Proceeds. The
obligation of the Administrative Agent to direct the Disbursement Agent to
disburse the initial disbursement of Tranche B Loan proceeds on deposit in the
First Lien Loan Proceeds Account (other than a disbursement made solely to make
a prepayment permitted by Section 2.10(b)(ii)) shall be subject to the prior or
concurrent satisfaction of each of the First Disbursement Conditions and each of
the conditions set forth in the Disbursement Agreement. On receipt of a
prepayment notice from the Borrower as to any prepayment permitted by
Section 2.10(b)(ii) on or prior to February 2, 2014, the Administrative Agent
shall direct the Disbursement Agent to disburse Tranche B Loan proceeds on
deposit in the First Lien Loan Proceeds Account to the Administrative Agent to
disburse to the Tranche B Lenders (without having to satisfy the First
Disbursement Conditions or the conditions set forth in the Disbursement
Agreement).”

(m) Section 5.16 of the Credit Agreement is amended to replace the phrase
“Escrow Release Date” with the phrase “First Disbursement Date” in each place
that it appears.

(n) Section 5.17 of the Credit Agreement is amended to read in full as follows:

“SECTION 5.17 Escrow Release and First Disbursement; Delivery of Qualified
Additional Financing Documents; Information Regarding Qualified Additional
Financing. (a) Upon receipt of an Officer’s Certificate in the form attached to
the Escrow and Security Agreement, (i) any funds remaining in the Escrow
Interest Reserve Account will be deposited into the Interest Reserve Account,
(ii) 103% of $50,000,000 of the Escrow Property will be paid to the
Administrative Agent ($50,000,000 of which to be applied to the prepayment of
the Tranche B Loans as provided in Section 2.10(b)(ii) of the Credit Agreement),
and (iii) the balance of the Escrow Property shall be deposited into the First
Lien Loan Proceeds Account. The Borrower confirms that its intention is to cause
the Escrow Release Conditions to be satisfied as soon as practicable following,
or substantially contemporaneously with, the Amendment No. 2 Effective Date but
no later than August 2, 2013.

 

6



--------------------------------------------------------------------------------

(b) On the First Disbursement Date, the Administrative Agent shall direct the
Disbursement Agent to deposit in the Interest Reserve Account the Required
Interest Reserve from the First Lien Loan Proceeds Account. From time to time
thereafter, amounts contained in the First Lien Loan Proceeds Account and the
Interest Reserve Account shall be remitted by the Disbursement Agent upon
satisfaction of the applicable conditions set forth in Section 4.02 (for the
first disbursement) and the Disbursement Agreement.

(c) Upon the closing of any Qualified Additional Financing, the Borrower shall
deliver to the Administrative Agent true and correct copies of the principal
Qualified Additional Financing Documents.

(d) Borrower hereby represents and warrants that, to the best of its knowledge,
as of July 10, 2013, (i) two hundred ninety-six (296) I-526 Immigrant Petitions
of Alien Entrepreneur (each, an “I-526 Petition”) of certain investors, each of
whom would contribute capital to one or more newly-formed lending entities that
in turn would make loans to the Borrower, have been filed with United States
Citizenship and Immigration Services (“USCIS”), as contemplated by the EB-5
Immigrant Investor Pilot Program of the USCIS), and (ii) one hundred thirty two
(132) of such I-526 Petitions have been approved by the USCIS. The capital
contributions of such investors have been funded to an escrow account with
SunTrust Bank, a Georgia banking corporation, a third-party escrow agent, to be
released from time to time to such newly-formed lending entities for the purpose
of funding loans to the Borrower. Borrower shall, on request, provide
Administrative Agent with a report listing, to the Borrower’s knowledge, (1) the
aggregate number of I-526 Petitions filed in connection with the Project;
(2) the aggregate number of approved I-526 Petitions in connection with the
Project; and (3) any change in the identity of the third-party escrow agent.”

(o) Section 6.01(d) of the Credit Agreement is amended to read in full as
follows:

“(d) Indebtedness of Borrower incurred pursuant to one or more Qualified
Additional Financings (and any Permitted Refinancings thereof) in an amount not
to exceed $400,000,000 (less the aggregate principal amount of Qualified
Additional Financing received by the Borrower which does not constitute
Indebtedness, if any), provided that (i) such Indebtedness in a principal amount
of up to and including $125,000,000 shall require no reduction of the Tranche B
Loans; (ii) such Indebtedness in an aggregate principal amount above
$125,000,000 and up to and including $175,000,000 shall be permitted only to the
extent that the outstanding principal amount of the Tranche B Loans has been
prepaid by $50,000,000 pursuant to and as permitted by Section 2.10(b)(ii);
(iii) such Indebtedness in an aggregate principal amount above $175,000,000 and
up to and including $200,000,000 shall require no reduction of the Tranche B
Loans; (iv) such Indebtedness in an aggregate principal amount above
$200,000,000 and up to and including $300,000,000 shall be permitted only to the
extent (on a dollar-for-dollar basis) that the outstanding principal amount of
the Tranche B Loans has been prepaid pursuant to and as permitted by
Section 2.10(b)(ii) if on or prior to February 2, 2014, or in accordance with
Section 2.10(b)(i) after February 2,

 

7



--------------------------------------------------------------------------------

2014; and (v) such Indebtedness in an aggregate principal amount above
$300,000,000 and up to including $400,000,000 shall require no prepayment or
reduction of the Tranche B Loans;”

Section 2. Escrow and Security Agreement Amendment. The Escrow and Security
Agreement is, effective as of the Amendment No. 2 Effective Date, hereby amended
as follows:

(a) Clause (c) of Section 1.4 of the Escrow and Security Agreement is amended to
read in full as follows:

“(c) On or prior to the Escrow Termination Date, the Borrower may deliver a
certificate (the “Officer’s Certificate”), substantially in the form attached as
Exhibit A hereto and signed by an Authorized Person (as defined in Section 3.1
hereof) of the Borrower, to the Administrative Agent and the Escrow Agent,
confirming that the Escrow Release Conditions (as defined in the Credit
Agreement) have been fully satisfied. On such date (the “Escrow Release Date”),
the Escrow Agent shall release by wire transfer of immediately available funds
all remaining Escrow Property from the Accounts as follows:

(i) any Escrow Property remaining in the Escrow Interest Reserve Account on the
Escrow Release Date will be deposited in the Interest Reserve Account (as
defined in the Disbursement Agreement);

(ii) 103% of $50,000,000 of the Escrow Property in the Escrow Account will be
paid to the Administrative Agent ($50,000,000 of which to be applied to the
prepayment of the outstanding principal of the Tranche B Loans pursuant to
Section 2.10(b)(ii) of the Credit Agreement); and

(iii) all remaining Escrow Property in the Escrow Account on the Escrow Release
Date will be deposited into the First Lien Loan Proceeds Account (as defined in
the Disbursement Agreement).”

(b) Exhibit A to the Escrow and Security Agreement is hereby amended to delete
clauses (i) and (ix) therefrom.

Section 3. Disbursement Agreement Amendment. The Disbursement Agreement is,
effective as of the Amendment No. 2 Effective Date, hereby amended as follows:

(a) The following definitions are added to Section 1.1 of the Disbursement
Agreement in appropriate alphabetical order:

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of July 25,
2013.

“Amendment No. 2 Effective Date” means the date on which each of the conditions
set forth in Section 5 of Amendment No. 2 have been satisfied.

 

8



--------------------------------------------------------------------------------

“Disbursement Agreement Side Letters” means (i) the letter dated February 14,
2013 from Borrower to the Disbursement Agent, the First Lien Administrative
Agent, the First Lien Collateral Agent and Nevada Construction Services relating
to equity financing and construction monitoring prior to the First Disbursement
Date, and (ii) the letter dated May 1, 2013 from Borrower to the Disbursement
Agent and SLS Lender, LLC, as Qualified Additional Financing lender relating to
construction monitoring prior to the First Disbursement Date.

“Excess Interest Reserve Amount” has the meaning given in Section 4.3.

“Funds Release Endorsement” means the endorsement issued by the Title Company to
the Loan Policy of Title Insurance (Policy Number: 5011300-556620) issued by the
Title Company and dated February 14, 2013, in form and substance similar to the
endorsement attached as Exhibit L (Form of Funds Release Endorsement) with such
changes as are reasonably acceptable to the Disbursement Agent.”

(b) The following definitions appearing in Section 1.1 of the Disbursement
Agreement are amended and restated as follows:

“Qualified Additional Financing Proceeds Account Control Agreement” means, with
respect to any Qualified Additional Financing, the Account Control Agreement
dated as of the closing date for such Qualified Additional Financing, among the
Borrower, the relevant Qualified Additional Financing Agent, the Disbursement
Agent and the depositary bank thereunder. References herein to “Qualified
Additional Financing Proceeds Account Control Agreement” shall be deemed to mean
“Qualified Additional Financing Proceeds Account Control Agreements” or “the
relevant Qualified Additional Financing Proceeds Account Control Agreement” (as
the context requires).

“Scheduled Opening Date” means August 31, 2014, as the same may from time to
time be modified pursuant to Section 6.11.”

(c) The definition of “General Construction Agreement” appearing in Section 1.1
of the Disbursement Agreement is deleted in its entirety.

(d) The definition of “Required Contingency”, the first sentence of
Section 2.2.4, the second sentence of Section 2.2.5, the first sentence of
Section 3.3.2, the first sentence of Section 3.4.1, the proviso appearing in the
last sentence of Section 4.1.1(b), Section 4.1.2(d), and Section 4.4 are amended
by replacing the phrase “Escrow Release Date” with the phrase “First
Disbursement Date”.

(e) Recital C. of the Disbursement Agreement is amended to read in full as
follows:

“C. Initial Deposit. On the Closing Date, the Borrower will make a Borrowing
under the First Lien Credit Agreement in the amount of $300,000,000, the net
proceeds of which will be deposited into a segregated escrow account (the
“Escrow Account”). In addition, the Borrower will deposit $19,933,333.33 into
the Escrow Interest Reserve Account. Upon satisfaction of the Escrow Release
Condition, (i) any amounts

 

9



--------------------------------------------------------------------------------

remaining in the Escrow Interest Reserve Account on the Escrow Release Date will
be deposited in the Interest Reserve Account, (ii) 103% of $50,000,000 of the
Escrow Property in the Escrow Account will be remitted to the Administrative
Agent ($50,000,000 of which to be applied to the prepayment of the outstanding
principal of the Tranche B Loans pursuant to Section 2.10(b)(ii) of the Credit
Agreement), (iii) and any remaining amounts deposited in the Escrow Account will
be released from the Escrow Account and deposited in the First Lien Loan
Proceeds Account to be used to fund a portion of Project Costs. On the First
Disbursement Date, an amount equal to the Required Interest Reserve (less any
amounts deposited into the Interest Reserve Account from the Escrow Interest
Reserve Account) will be deposited into the Interest Reserve Account from the
First Lien Loan Proceeds Account. On or before the First Disbursement Date, the
Borrower will have received not less than $115,000,000 in proceeds from one or
more Qualified Additional Financings, of which (i) $3,000,000 will be deposited
into the Construction Disbursement Account, (ii) $2,500,000 will be deposited
into the Cash Management Account and (iii) all remaining proceeds will be
deposited into the Qualified Additional Financing Proceeds Account to be used to
fund a portion of Project Costs (other than interest in respect of the First
Lien Credit Agreement). Assets maintained in the First Lien Loan Proceeds
Account, the relevant Qualified Additional Financing Proceeds Account, the
Interest Reserve Account, the Construction Disbursement Account, the Company
Funds Account and the Cash Management Account are owned beneficially by the
Borrower, subject to the terms and conditions of this Agreement and the Account
Control Agreements.”

(f) Section 2.1 of the Disbursement Agreement is amended to delete the phrase
“on the Escrow Release Date and”.

(g) Section 2.2.1 of the Disbursement Agreement is amended by deleting the
phrase “after the Escrow Release Date”.

(h) The last sentence of Section 2.2.2(a) shall be amended and restated to read
in full as follows: “On the Escrow Release Date, the Administrative Agent shall
cause the Escrow Agent to (i) deposit any amounts remaining in the Escrow
Interest Reserve Account on the Escrow Release Date in the Interest Reserve
Account, (ii) remit to the Administrative Agent 103% of $50,000,000 of the
Escrow Property in the Escrow Account ($50,000,000 of which to be applied to the
prepayment of the outstanding principal of the Tranche B Loans pursuant to
Section 2.10(b)(ii) of the Credit Agreement), and (iii) deposit any remaining
amounts in the Escrow Account in the First Lien Loan Proceeds Account.”

(i) Section 2.2.2(b) of the Disbursement Agreement is amended by (i) deleting
the phrase “on or prior to the Escrow Release Date or, if applicable,”, and
(ii) replacing the phrase “On the Escrow Release Date, the Borrower shall
deposit” with “On or before the First Disbursement Date, the Borrower shall have
received and caused to be deposited”.

(j) The last sentence of Section 2.2.3 of the Disbursement Agreement is amended
and restated to read as follows: “On the First Disbursement Date, the Borrower
shall request that the Disbursement Agent deposit from funds on deposit in the
First Lien Loan Proceeds Account the Required Interest Reserve (less any amounts
deposited into the Interest Reserve Account from the Escrow Interest Reserve
Account) into the Interest Reserve Account.”

 

10



--------------------------------------------------------------------------------

(k) Section 4.2(b) of the Disbursement Agreement is amended by replacing the
phrase “on the Escrow Release Date” with “as of the closing of such Qualified
Additional Financing”.

(l) Section 4.3 of the Disbursement Agreement is amended and restated to read in
full as follows:

“On or before each Interest Payment Date occurring after the First Disbursement
Date to, but not including, the sixth month anniversary of the Scheduled Opening
Date, the Administrative Agent shall inform the Disbursement Agent of the amount
of interest required to be paid on such Interest Payment Date with respect to
the Loans made pursuant to the First Lien Credit Agreement and whether the
amount on deposit in the Interest Reserve Account is in an amount that is
greater than the Required Interest Reserve (such excess amount, the “Excess
Interest Reserve Amount”). On or before each such Interest Payment Date, the
Disbursement Agent shall make or cause to be made (x) payment to the
Administrative Agent on such Interest Payment Date from amounts on deposit in or
credited to the Interest Reserve Account of the amount so required to be paid on
such Interest Payment Date, and (y) payments to the Borrower of any Excess
Interest Reserve Amount, and, in each case, such payments may be made without
the requirement of obtaining any further consent or action on the part of the
Borrower with respect thereto, and the Borrower hereby constitutes and appoints
the Disbursement Agent its true and lawful attorney-in-fact to make such
payments and this power of attorney shall be deemed to be a power coupled with
an interest and shall be irrevocable. The Borrower acknowledges that nothing in
this Section 4.3 shall in any way exonerate or diminish its obligation to make
all payments under the Loan Documents as and when due.”

(m) Sections 5 and 6 (other than Section 6.17) of the Disbursement Agreement are
amended by replacing the phrase “Escrow Release Date” with “First Disbursement
Date” in each place that it appears.

(n) Section 6.9 of the Disbursement Agreement is amended to add the following
sentence at the end of such section: “Notwithstanding the foregoing, the
Borrower is permitted to release the Retainage associated with the initial work
in connection with the issuance of the Funds Release Endorsement.”

(o) Section 6.17 of the Disbursement Agreement is amended to delete the phrase
“on the Escrow Release Date”.

(p) Section 10 of the Disbursement Agreement is amended and restated to read as
follows:

“This Agreement shall terminate as to the First Lien Credit Agreement upon the
“payment in full” of all Obligations in accordance with the terms of and as
defined

 

11



--------------------------------------------------------------------------------

under the First Lien Credit Agreement. This Agreement shall terminate as to any
Permitted Refinancing or Qualified Additional Financing upon the “payment in
full” of all obligations under the financing documents relating to such
Permitted Refinancing or Qualified Additional Financing. This Agreement shall
also terminate upon the substantial completion of the transfer and release of
funds contemplated by Section 4.6; provided, however, that the obligations of
the Borrower under Section 9 of this Agreement shall survive termination of this
Agreement. Upon the termination of this Agreement pursuant to this Section 10,
the Disbursement Agent shall no longer be permitted to withdraw amounts on
deposit in any Disbursement Agent Account.”

(q) The Disbursement Agreement is hereby amended by replacing Exhibit J attached
thereto with Exhibit A attached hereto.

(r) The Disbursement Agreement is hereby amended by adding to the Disbursement
Agreement the exhibit attached hereto as Exhibit B as Exhibit L (Form of Funds
Release Endorsement).

(s) The Disbursement Agreement is hereby amended by adding to the Disbursement
Agreement the exhibit attached hereto as Exhibit C as Exhibit A-1A (Form of
Disbursement Request: Pre-First Disbursement Date).

(t) The Disbursement Agreement is hereby amended by adding the following
Section 4.7:

Section 4.7 Procedures for Pre-First Disbursement Date Disbursements.

4.7.1 Disbursement Agreement Side Letters. The parties hereto acknowledge that
construction commenced in February 2013 and this Agreement has been modified by
the Disbursement Agreement Side Letters with respect to disbursements of equity
and Qualified Additional Financing prior to the Escrow Release Conditions being
satisfied.

4.7.2 Pre-First Disbursement Conditions. From and after the Amendment No. 2
Effective Date, references in the Disbursement Agreement Side Letters to the
Escrow Release Date shall be deemed to refer instead to the First Disbursement
Date. In connection with disbursements made by the Disbursement Agent prior to
the First Disbursement Date, (x) the Disbursement Agent shall cause (A) the
Construction Consultant to inspect the Property in connection with each
Disbursement Request, and (B) Nevada Title to search the record in connection
with each Disbursement Request as contemplated by Section 4.1.2(e) of this
Agreement in order to deliver the commitment for endorsement referred to
therein, (y) the following conditions to disbursement of equity or Qualified
Additional Financing proceeds shall be the only conditions that are required to
be satisfied with respect to such disbursements to the extent occurring prior to
the First Disbursement Date: Sections 4.1.2(a)(i) - (ii), 4.1.2(d) - (h), and
4.1.2(k)(i) and (ii), and (z) the form of Disbursement Request to be submitted
prior to the First Disbursement Date shall be in the form attached hereto as
Exhibit A-1A (Form of Disbursement Request: Pre-First Disbursement Date).

 

12



--------------------------------------------------------------------------------

(u) Section 5.1 of the Disbursement Agreement is hereby amended by deleting the
parenthetical at the end thereof.

Section 4. Completion Guarantees Amendment. Section 2 of each Completion
Guarantee is hereby amended to replace the phrase “Escrow Release Date” with the
phrase “First Disbursement Date”.

Section 5. Effectiveness. The amendments to the Credit Agreement, the Escrow and
Security Agreement, the Disbursement Agreement and the Completion Guarantees set
forth in Sections 1, 2, 3 and 4 hereof shall become effective as of the first
date when each of the following conditions shall have been satisfied:

(a) Execution of Documents. The Administrative Agent shall have received
counterparts to this Amendment, duly executed and delivered by the Borrower,
Holdings, each Guarantor, Stockbridge, SBE, the Qualified Additional Financing
Lender and the Required Lenders.

(b) Certificate of Responsible Officer. The Administrative Agent shall have
received a certificate of a Secretary or Assistant Secretary of the manager of
Borrower on the Amendment No. 2 Effective Date, certifying that (i) no Default
or Event of Default has occurred and is continuing and (ii) the representations
and warranties set forth in Sections 3.01, 3.02 and 3.03 of the Credit Agreement
are true and correct in all material respects as of such date (or, in the case
of any representation or warranty expressly made as of an earlier date, such
representation or warranty is true and correct in all material respects as of
such earlier date) before and after giving effect to this Amendment.

(c) Opinion. The Administrative Agent shall have received a legal opinion of
Davis Polk & Wardwell LLP in form and substance that is reasonably satisfactory
to the Administrative Agent.

(d) Expenses. The Administrative Agent and J.P. Morgan Securities LLC shall have
been paid, to the extent invoiced, expenses required to be paid by the Borrower
in connection with this Amendment.

Section 6. Expenses. The Borrower agrees to reimburse the Administrative Agent
and J.P. Morgan Securities LLC for their reasonable out-of-pocket expenses
incurred in connection with this Amendment, including the reasonable fees,
charges and disbursements of Cahill Gordon & Reindel LLP, counsel for J.P.
Morgan Securities LLC. and Polsinelli PC, counsel for the Administrative Agent.

 

13



--------------------------------------------------------------------------------

Section 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile
transmission or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

Section 8. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. The jurisdiction, service of
process and waiver of right to trial by jury provisions set forth in Sections
10.09 and 10.10 of the Credit Agreement are incorporated herein by reference
mutatis mutandis.

Section 9. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 10. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Collateral Agent, the Administrative Agent, the Escrow Agent or the Disbursement
Agent under the Credit Agreement, the Escrow and Security Agreement, the
Disbursement Agreement and the Completion Guarantees or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, the Escrow and Security Agreement, the Disbursement Agreement or the
Completion Guarantees or any other provision of any such agreement or any other
Loan Document. Each and every term, condition, obligation, covenant and
agreement contained in the Credit Agreement, the Escrow and Security Agreement,
the Disbursement Agreement or the Completion Guarantees or any other Loan
Document is hereby ratified and re-affirmed in all respects and shall continue
in full force and effect. Each Loan Party reaffirms its obligations under the
Loan Documents to which it is party and the validity of the Liens granted by it
pursuant to the Collateral Documents and Stockbridge and SBE each reaffirm their
respective obligations under the Completion Guarantees. From and after the
effective date of this Amendment, all references to the Credit Agreement, the
Escrow and Security Agreement, the Disbursement Agreement and/or the Completion
Guarantees in any Loan Document shall, unless expressly provided otherwise,
refer to the Credit Agreement, the Escrow and Security Agreement, the
Disbursement Agreement and/or the Completion Guarantees as amended by this
Amendment.

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

STOCKBRIDGE/SBE HOLDINGS, LLC, as Borrower BY: STOCKBRIDGE/SBE VOTECO COMPANY,
LLC, its manager By:  

/s/ Darren Drake

  Name:   Darren Drake   Title:   Authorized Person STOCKBRIDGE/SBE INVESTMENT
COMPANY, LLC, as Holdings BY: STOCKBRIDGE/SBE VOTECO COMPANY, LLC, its class A
member By:  

/s/ Darren Drake

  Name:   Darren Drake   Title:   Authorized Person

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Agreed as to Section 4 of the foregoing Amendment: STOCKBRIDGE REAL ESTATE FUND
III-A, LP BY: STOCKBRIDGE REAL ESTATE PARTNERS III, LLC, its general partner By:
 

/s/ Darren Drake

  Name:   Darren Drake   Title:   Managing Director STOCKBRIDGE REAL ESTATE FUND
III-C, LP BY: STOCKBRIDGE REAL ESTATE PARTNERS III, LLC, its general partner
    By:  

/s/ Darren Drake

  Name:   Darren Drake   Title:   Managing Director SBE ENTERTAINMENT GROUP, LLC
By:   LOGO [g850024ex10_5pg16c.jpg]  

 

  Name:     Title:  

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Agreed as to Sections 1 and 4 of the foregoing Amendment: KEYCORP REAL ESTATE
CAPITAL MARKETS, INC., as Administrative Agent By:  

/s/ DIANE HAISLIP

  Name:   DIANE HAISLIP   Title:   Senior Vice President Agreed as to Section 2
of the foregoing Amendment: KEYBANK NATIONAL ASSOCIATION, as Escrow Agent By:  

/s/ DIANE HAISLIP

  Name:   DIANE HAISLIP   Title:   Senior Vice President Agreed as to Section 3
of the foregoing Amendment: KEYCORP REAL ESTATE CAPITAL MARKETS, INC., as
Disbursement Agent By:  

/s/ DIANE HAISLIP

  Name:   DIANE HAISLIP   Title:   Senior Vice President

 

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

Agreed as to Section 3(k) of the foregoing Amendment: SLS LENDER, LLC, as
Qualified Additional Financing Lender BY: SLS LENDER MANAGER, LLC, its manager
By:  

/s/ George W. Ekins

  Name:   George W. Ekins   Title:   Its Manager

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibits and Schedules Omitted

 

 

 